Title: From John Adams to Richard Puller, 27 September 1789
From: Adams, John
To: Puller, Richard,Puller, Charles



Gentlemen
New York Septr. 27 1789

When I had my audience of leave of his Britannic Majesty, orders given to the master of the ceremonies Sir Clement Cotterell Dormer, to pay me the sum of money that was customarily given by His Majesty to ministers Plenipotentiaries from powers in amity with his court upon like occasions. But as my departure was earlier than Sir Clement could receive the money from the Treasury he desired me name my banker that he might know where to pay the money, as soon as he should receive it. I accordingly named the house of Messrs. Conde & Puller in broad street buildings; presuming that the money was in your hands I drew a bill of three Hundred Pounds about a year ago upon your house, and sent with the first sett a letter of advice informing you of all the  and pointing out another for you to apply to for the money in case Sir Clement should not have paid you. But it now appears that the first of the sett and the letter of advice were lost at sea in the ship which carried them. The second of the sett arrived but without the letter of advice, which amidst a multiplicity of cares I had neglected and consequently came back protested and occasioned me a loss of about thirty or thirty five guineas for interest and damages. I am now determined not to loose my present, for if I should give it up, it would do no honor to his Majesty nor service to the nation, but would only be swallowed up, by some speculating clerk—I therefore request the favor of you to apply to Sir Clement Cotterell Dormer for the money, who will readily pay it. As soon as you have received it you will please to write me, or if any difficulty is made about it let me know that and I can easily find a way to make a noise about it to the discomfiture of those who may be in fault. When the money is in your hands please to order for me as good a gold snuff box with the Kings picture as can be made for an hundred pounds, as good a gold watch as can be made for fifty and send me these insured, and the rest in Cash insured or bills of exchange. The rest will be employed in another manner here for the honor of his Majesty

J AdamsUpon second thought you may send the remainder after pay for the box, and watch, in two silver servers and four silver candlesticks with the Kings arms upon them
J Adams